Citation Nr: 1224778	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Cleveland, Ohio Regional Office (RO) (known as the "Tiger Team") of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal is retained by the RO in Atlanta, Georgia.  
 
In December 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In May 2010, the Board issued a decision addressing several issues then on appeal.  Specifically, the Board denied an initial disability rating in excess of 20 percent for degenerative joint disease of the left ankle, granted an initial 50 percent disability rating for post-traumatic stress disorder (PTSD) for the period prior to June 25, 2008, and denied an effective date earlier than June 25, 2008, for the assignment of a 100 percent schedular rating for PTSD.  In addition, the Board remanded the claim for TDIU for additional development.  

In February 2012, the Director of VA's Compensation Service reviewed the Veteran's claims file for consideration of TDIU on an extra-schedular basis for the period prior to June 25, 2008.  The Director denied the claim.  

In March 2012, the RO issued a supplemental statement of the case in which it continued the denial of the claim.  



	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  For the period prior to June 25, 2008, the Veteran is service-connected for PTSD, rated as 50 percent disabling, and degenerative joint disease of the left ankle, rated as 20 percent disabling.  Since June 25, 2008, a 100 percent schedular rating is in effect for PTSD and a 20 percent rating is in effect for degenerative joint disease of the left ankle.  

2.  The Veteran has an 8th grade education with training in carpentry.  

3.  The Veteran's service-connected disabilities alone were not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2011 that advised him of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  While the letter did not predate the initial adjudication of the claim, the RO essentially readjudicated the claim by way of a supplemental statement of the case issued in March 2012.  Nothing more was required.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO associated the Veteran's private treatment records and private medical statements with the claims file.  No outstanding evidence has been identified.

Next, VA scheduled VA examinations in December 2010 and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examinations addressed the current nature of the disabilities.  They did not address the nature of the disabilities for the period prior to June 25, 2008.  Nevertheless, as discussed below, there is sufficient evidence during this period and thus there is no need to obtain a retrospective examination opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran described his work history and the reasons why he stopped working.  (See Transcript at 8-9).  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured.

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Analysis

A TDIU is a rating, not a disability.  It merely means that a veteran has met certain qualifications entitling him to a total disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Here, the Veteran is service-connected for two disabilities, PTSD and degenerative joint disease of the left ankle.  For the period since June 25, 2008, PTSD is rated as 100 percent disabling.  A veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a 100 percent schedular rating for PTSD, the claim for TDIU is not moot.  See generally Bradley v. Peake, 22 Vet. App. 293-294 (2008).  Nevertheless, for the period since June 25, 2008, the Board will not consider the PTSD disability in determining whether the criteria for TDIU are met.  That is, the Board will consider whether the service-connected left ankle disability alone renders him unable to secure or follow a substantially gainful occupation.  See 75 Fed. Reg. 11230 (March 10, 2010)("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.")  

Thus, the Board will first discuss whether the criteria for TDIU for the period prior to June 25, 2008 were met.  During that period, service connection was in effect for PTSD, rated as 50 percent disabling, and degenerative joint disease of the left ankle, rated as 20 percent disabling.  Therefore, as the Veteran did not have one disability rated as 60 percent disabling, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  The Board acknowledges that there are certain specified exceptions to the rule requiring one disability be rated as 60 percent disabling.  For instance, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  See 38 C.F.R. § 4.16(a).  Here, however, none of the exceptions apply.  

Consequently, the remaining question is whether, for the period prior to June 25, 2008, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). See also Floyd v Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").   

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

Here, the Director of VA's Compensation Service, in a February 2012 letter, reviewed the Veteran's claims file to determine if the criteria for a TDIU were met for the period prior to June 25, 2008.  The Director accurately noted that the Veteran was service-connected for PTSD, rated as 50 percent disabling, and a left ankle degenerative joint disease disability, rated as 20 percent disabling.  The Director cited to evidence indicating that the Veteran refused ankle surgery in 2005 because he wanted to continue working.  The Director made no findings with respect to the severity of PTSD, but instead determined that because the Veteran was working the evidence did not demonstrate that he was unable to secure and follow a substantially gainful occupation.  

It is regrettable that the Director did not reference the relevant lay and medical evidence regarding the symptoms of PTSD.  Nevertheless, the Board has reviewed the evidence and also finds that the preponderance of the evidence is against the claim.  First, the Board acknowledges the Veteran's testimony that he was employed until December 2007, working 15-20 hours per week.  This evidence suggests that the Veteran was able to work and not unable to secure and follow a substantially gainful occupation.  

Next, during a February 2005 VA examination, the Veteran reported that he was working full-time but that his left ankle made it difficult to do deep bending or crouching.  Similarly, during the February 2005 VA psychiatric examination, the Veteran indicated that he had his own company framing houses that employed 2 or 3 other people.  The examiner described the Veteran's function at work as "reasonably good."  The examiner also noted that PTSD symptoms had "subtle effects" on work and social functioning.  VA outpatient treatment records during this period note the Veteran's difficulty talking about Vietnam, intrusive thoughts, depression, avoidance, and hypervigilence.  Even by March 2008, however, the Veteran continued to report that he was "currently employed" and could still work in carpentry.  These findings suggest that the Veteran was able to successfully adapt to occupational stress.  

The Board acknowledges that the evidence shows a worsening of PTSD symptomatology in June 2008.  Indeed, the assignment of the 100 percent schedular rating for PTSD is recognition of that fact.  Prior to the time, however, the totality of the evidence does not reveal that the service-connected disabilities alone made it so the Veteran was unemployable.  

In so finding, due consideration has been given to the Veteran's lay assertions regarding his unemployability.  However, the Board finds that the Veteran's lay assertions do not outweigh the probative value of the aforementioned medical evidence.  The Veteran's assertions are also deemed less credible in light of the fact that he reported continued employment as recently as March 2008.

The Board will now consider whether the criteria for TDIU are met since June 2008 and without consideration of his service-connected PTSD.  Here, since June 2008, exclusive of the 100 percent rating for PTSD, the remaining service-connected left ankle disability is rated at 20 percent disabling.  Thus, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  Consequently, the only remaining question in this case is whether, for the period since June 25, 2008, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left ankle disability, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  

The Board has reviewed the evidence but finds that referral for consideration of TDIU under 4.16(b) based on the service-connected left ankle disability alone is not warranted.  In this respect, during the hearing before the undersigned the Veteran testified that he stopped working as a contractor, was unable to get along with others and could not focus on his work.  He stated that he would rather retire than damage his reputation in the community.  (See Transcript at 11.)  He did not describe the impact of the service-connected left ankle disability on his ability to secure a substantially gainful occupation.  

VA outpatient treatment records are of record but they do not indicate that the Veteran is unable to work due to his left ankle disability.  Rather, they reveal that in June 2009, the Veteran underwent a total ankle arthroplasty.  Following surgery, his rehabilitation potential was described as "good."  Indeed treatment notes dated in August 2009 and January 2010 indicated that the Veteran was "doing well" post surgery.  

Finally, a VA examination in December 2010 rendered an opinion indicating the Veteran had a successful left ankle replacement and that it was less likely than not that the service-connected disability rendered him unable to secure or follow substantially gainful employment.  The examiner acknowledged that due to the Veteran's education and physical limitations that prevented him from standing, it may be difficult for him to find work.  Nevertheless, he believed the Veteran could carry out a sedentary occupation.  

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected left ankle disability has rendered him incapable of substantial employment.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the weight of the competent and probative evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


